—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered May 14, 1991, convicting defendant, after jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
Defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence, including his written and videotaped confession, the voluntariness of which was established at trial, and his identification at trial by a witness who also identified him at a lineup. That the witness was unable to identify defendant at the combined Wade-Huntley hearing was a factor to be weighed by the jury along with the witness’ ability and opportunity to observe the defendant during the commission of the crime. The evidentiary matters to which defendant now ascribes error, as well as the various comments made by the prosecutor in summation, are largely unpreserved. In any event, we discern no error in admitting the police officer’s testimony concerning the lineup procedure, which was in fact brought out on cross-examination, or in the prosecutor’s questioning of defendant concerning whether he was aware that he was being sought by the authorities prior to his arrest (see, People v Gaines, 158 AD2d 540, 541). Moreover, any error attributable to the admission of this or the other testimony now complained of was harmless beyond a reasonable doubt in view of the overwhelming evidence of defendant’s guilt. Concur — Murphy, P. J., Milonas, Wallach and Kassal, JJ.